Exhibit 10.2

 

LOGO [g428602g94w26.jpg]   

 

P.O. Box 35350,79120-535

3601 Plains Blvd.

Amarillo, TX 79102

Phone: (806) 351-2300

October 26,2012

Sterne, Agee & Leach, Inc.

Attn: Bob Nasi

13727 Noel Road, Suite 730

Dallas, TX 75240

 

RE:   John H. Marmaduke Family Limited Partnership

Rule 10b5-l Sales Plan dated April 13, 2012

Dear Mr. Nasi;

Pursuant to paragraph 2(g) of the above mentioned 10b5-l Sales Plan dated April
13, 2012, I am hereby giving written notice of termination of the plan. Please
make this termination effective October 31, 2012. I understand the there will be
no further sales under this plan, and that I will be required to enact a new
plan when I wish to resume.

Please let me know if you have any questions.

Sincerely,

 

LOGO [g428602g90b11.jpg]

John H. Marmaduke, President

John H. Marmaduke Management, Inc.,

Managing Partner

Acknowledged and Agreed this 25th day of October 2102.

¨ BUY ¨ SELL ¨ TRADE ¨ RENT ¨ BUY ¨ SELL ¨ TRADE ¨ RENT ¨ BUY ¨ SELL ¨ TRADE ¨
RENT